DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-3, and 5 have been amended; support for the amendment can be found in Fig. 8 and [0054-0055] of the original specification.
Claims 6-20 are newly added; support for these claims can be found in claims 1-4, and Fig. 8 of the original specification.
Claims 1-20 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10-12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the top face of the insulating member" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

The term “a top face inside the insulating member opposite to the terminal of the energy storage device” in claim 1 is used by the claim to mean a bottom inside face of the insulating member as shown in Fig. 8 (the region corresponding to element B) of the original specification. This is inconsistent with the ordinary meaning of a top face but the applicant has clearly defined the claim term in the specification ([0037]; [0054]). The following instance of the term “top face” in claim 1, namely “the top face of the insulating member” in lines 9-10 is inconsistent with the previously recited “a top face inside the insulating member opposite to the terminal of the energy storage device” in lines 4-5, and it is unclear whether the later recitation is referring to the “top face” of lines 4-5 or a top face of the insulating member–according to the ordinary meaning of a top face–illustrated in Fig. 2 of the original specification. 

Thus, there is insufficient antecedent basis for the limitation “"the top face of the insulating member" in lines 9-10, and the claim is rendered indefinite. 

Claims 2-4, 7, 10, 11, and 18 are rejected based on dependency to claim 1. The limitation "the top face of the insulating member" has been interpreted as referring to and consistent with “a top face inside the insulating member opposite to the terminal of the energy storage device” for the purpose of examination. To overcome this rejection and render the claim definite, applicant may amend the claim term “the top face of the insulating member" to read “the top face inside the insulating member opposite to the terminal of the energy storage device”.

Claim 5 recites the limitation "the top face of the insulating member" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

The term “a top face inside the insulating member opposite to the terminal of the energy storage device” in claim 5 is used by the claim to mean a bottom inside face of the insulating member as shown in Fig. 8 (the region corresponding to element B) of the original specification. This is inconsistent with the ordinary meaning of a top face but the applicant has clearly defined the claim term in the specification ([0037]; [0054]). The following instance of the term “top face” in claim 5, namely “the top face of the insulating member” in lines 10-11 is inconsistent with the previously recited “a top face inside the insulating member opposite to the terminal of the energy storage device” in lines 3-4, and it is unclear whether the later recitation is referring to the “top face” of lines 3-4 or a top face of the insulating member–according to the ordinary meaning of a top face–illustrated in Fig. 2 of the original specification.

Thus, there is insufficient antecedent basis for the limitation “the top face of the insulating member" in lines 10-11, and the claim is rendered indefinite. 

Claims 8, 12 and 19 are rejected based on dependency to claim 5. The limitation "the top face of the insulating member" has been interpreted as referring to and consistent with “a top face inside the insulating member opposite to the terminal of the energy storage device” for the purpose of examination. To overcome this rejection and render the claim definite, applicant may amend the claim term “the top face of the insulating member" to read “the top face inside the insulating member opposite to the terminal of the energy storage device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0188203 A1), hereinafter Enomoto, in view of Kimura et al. (WO 2016/098575 A1, machine translation used for rejection below), hereinafter Kimura.

Regarding claim 1, Enomoto discloses an energy storage apparatus (Fig. 8; element 11) comprising:

an energy storage device (Fig. 8; element 23) including a lid (“upper end of the outer container 32”; [0034]); and 

an insulating member (“insulating”; [0026]; Fig. 8; element 26) including an opening (Fig. 8; element 40) corresponding to a terminal (Fig. 8; element 35) of the energy storage device (23) and a top face (Fig. 8; element 26a) inside the insulating member (26) opposite to the terminal (35) of the energy storage device (23),

wherein an adhesive (Fig. 8; element 28a) is disposed between the lid ([0034]) of the energy storage device (23) and the top face (26a) of the insulating member (26).

    PNG
    media_image1.png
    594
    782
    media_image1.png
    Greyscale


Enomoto further discloses that one of the objectives of the disclosure is to enhance the efficiency of assembling the energy storage apparatus ([0052]).

	However, Enomoto fails to disclose wherein one of the insulating member and the terminal of the energy storage device includes a positioning portion abutting on a side surface of another in the opening of the insulating member.

Kimura discloses an energy storage apparatus (“battery module M “; [0038]; Fig. 2; element M) comprising: 

an energy storage device (“single cell 11”; [0016]; Fig. 2 and 3; element 11); and 


    PNG
    media_image2.png
    625
    951
    media_image2.png
    Greyscale
an insulating member (“a resin protector 40”; [0019]; Fig. 2, 7, 3; element 40) including an opening (“a rectangular window hole 43”; [0024]; Fig. 3; element 43) corresponding to ([0024; Fig. 3) a terminal (“terminal block 13 of the electrode terminal 12”; [0024]; Fig. 7; element 12 and 13) of the energy storage device (11), 


and a top face (Fig. 3; element 44) inside the insulating member (40) opposite to the terminal (12, 13) of the energy storage device (11),

wherein one (40) of the insulating member (40) and the terminal (12, 13) of the energy storage device (11) includes a positioning portion (“positioning cylinder portion 46 is formed 

    PNG
    media_image3.png
    619
    954
    media_image3.png
    Greyscale

Kimura further discloses that the positioning portion allows a manufacturer to “quickly perform positioning” ([0044]) and “fitting work” ([0007] of the insulating member and to efficiently assemble the battery module ([0007]. 

	Kimura and Enomoto are analogous art from the same field of endeavor namely the fabrication of energy storage apparatus with insulating members. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Enomoto by employing the positioning portion disclosed by Kimura. In doing so, one of ordinary skill in the art would reasonably expect to quickly and efficiently perform positioning of the electrode terminals in the 


    PNG
    media_image4.png
    599
    784
    media_image4.png
    Greyscale
	Regarding claim 2, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses a plurality of the energy storage devices (Fig. 8; elements 23) arranged side by side (Fig. 8) in a first direction (annotated Fig. 8; element X); and 


a connection member ([0035]; Fig. 8; element 31) that electrically connects electrode terminals (top of 35) that comprise parts of the terminals (35) of the plurality of energy storage devices (23), 

wherein the positioning portion (Kimura 46, 47) comprises a protrusion (Kimura Fig. 3) protruding toward at least one of the first direction (Kimura annotated Fig. 3; element X) and a second direction (Kimura annotated Fig. 3; element Z) orthogonal to (Kimura annotated Fig. 3) the first direction (Kimura X) in the opening (Kimura 43).


    PNG
    media_image5.png
    606
    1205
    media_image5.png
    Greyscale



Regarding claim 3, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses a plurality of the energy storage devices (Fig. 8; elements 23) arranged side by side (Fig. 8) in a first direction (annotated Fig. 8; element X); 



wherein each of the plurality of energy storage devices (23) is disposed with a long side surface (Fig. 8; side face between elements 23–not shown) of the case (32) facing the first direction (X) and with a short side surface (Fig. 8; bottom face of elements 23) of the case facing a second direction (annotated Fig. 8; element Y) orthogonal to the first direction (X), and 

    PNG
    media_image4.png
    599
    784
    media_image4.png
    Greyscale


the positioning portion (Kimura 46, 47) comprises a protrusion (Kimura Fig. 3; element 46, 47) abutting on the side surface (Kimura Fig. 5; element 12) of the other (Kimura 12, 13) parallel to the second direction (Kimura Z).

    PNG
    media_image6.png
    560
    1023
    media_image6.png
    Greyscale



Regarding claim 4, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the positioning portion (Kimura 46, 47) includes an abutment portion (Kimura “positioning cylinder portion 46”; [0025]; Fig. 3; element 46) abutting on the side surface (Kimura 12) of the other (Kimura 12, 13) and an inclined portion (Kimura “a tapered guiding surface 47”; [0025]; Fig. 3 and annotated Fig. 7; element 47) that is inclined so as to be separated away from the side surface (Kimura 12) of the other (Kimura 12, 13) as the inclined portion (Kimura 47) is away from the abutment portion (Kimura 46).





    PNG
    media_image7.png
    619
    1089
    media_image7.png
    Greyscale
Regarding claim 6, Enomoto discloses an energy storage apparatus (Fig. 8; element 11) comprising:

an energy storage device (Fig. 8; element 23); and 

an insulating member (“insulating”; [0026]; Fig. 8; element 26) including an opening (Fig. 8; element 40) corresponding to a terminal (Fig. 8; element 35) of the energy storage device (23).

Enomoto further discloses that one of the objectives of the disclosure is to enhance the efficiency of assembling the energy storage apparatus ([0052]).



Kimura discloses an energy storage apparatus (“battery module M “; [0038]; Fig. 2; element M) comprising: 

an energy storage device (“single cell 11”; [0016]; Fig. 2 and 3; element 11); and 


    PNG
    media_image2.png
    625
    951
    media_image2.png
    Greyscale
an insulating member (“a resin protector 40”; [0019]; Fig. 2, 7, 3; element 40) including an opening (“a rectangular window hole 43”; [0024]; Fig. 3; element 43) corresponding to 


wherein the insulating member (40) includes a positioning portion (“positioning cylinder portion 46 is formed concentrically with the window hole 43, and a tapered guiding surface 47”; [0025]; Fig. 3; elements 46 and 47) abutting on a side surface (Fig. 7; element 12) of the terminal (12, 13) in the opening (43) of the insulating member (40).

    PNG
    media_image3.png
    619
    954
    media_image3.png
    Greyscale

Kimura further discloses that the positioning portion allows a manufacturer to “quickly perform positioning” ([0044]) and “fitting work” ([0007] of the insulating member and to efficiently assemble the battery module ([0007]). 




    PNG
    media_image8.png
    365
    321
    media_image8.png
    Greyscale
	Further, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Thus, it would have been obvious to one of ordinary skill in the art to have employed the positioning portion of Kimura as a portion of the terminal of Enomoto (see annotated figure below) instead of the terminal opening in the insulating member, such that the terminal of the energy storage device includes a positioning portion abutting on a side surface of 


Regarding claims 7 and 9, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the energy storage device (23) includes a negative electrode terminal ([0030]; Fig. 2; element 35b) and a positive electrode terminal ([0030]; Fig. 2; element 35a), and Serial No. 16/621,1776Docket No. 18-00124US0GSY.175wherein the insulating member (26) includes a gas flow channel (“exhaust ports”; [0026]) between ([0026]) the negative electrode terminal (35b) and the positive electrode terminal (35a).

Regarding the disposition of the gas flow channel ([0026]), Enomoto discloses “the exhaust ports are arranged and formed in two rows in the longitudinal direction of the ceiling wall 26a, and each row is provided at a substantially central part between two rows of openings 40” ([0026]), wherein the openings 40 correspond to the positive and negative terminals ([0026]).

Regarding claims 10 and 17, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the insulating 

wherein on the top face (26a) of the insulating member (26), a bonding region (26a) is recessed from the abutment wall (26b), and wherein the adhesive (28a) is disposed on the bonding region (26a).


    PNG
    media_image1.png
    594
    782
    media_image1.png
    Greyscale


Regarding claims 11 and 18, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the insulating member (26) includes an abutment wall (Fig. 8; element 26b) disposed on the top face (26a) of the insulating member (26), and 

a gas flow channel (“a plurality of exhaust ports (not shown) are formed in the ceiling wall 26a”; [0026]),

wherein the adhesive (28a) is disposed ([0026]) between the gas flow channel ([0026]) and the abutment wall (26b; “a rectangular frame shaped peripheral wall 26b”; [0023]).

Regarding the disposition of the gas flow channel ([0026]), and the adhesive (28a), Enomoto discloses “the exhaust ports are arranged and formed in two rows in the longitudinal direction of the ceiling wall 26a, and each row is provided at a substantially central part between two rows of openings 40” ([0026]) and “the adhesive 28a is adhered to the periphery of the opening 40” ([0034]).

Regarding claim 13, modified Enomoto discloses all claim limitations of claim 6 as set forth above. Modified Enomoto (with the rearrangement of the positioning part taught by Kimura) further discloses wherein an adhesive (Fig. 8; element 28a) is disposed between a lid (“upper end of the outer container 32”; [0034]) of the energy storage device (23) and a top face (Fig. 8; element 26a) of the insulating member (26),

wherein the top face (Fig. 8; element 26a) of the insulating member (26) is disposed opposite to the terminal (35) of the energy storage device (23).

claim 14, modified Enomoto discloses all claim limitations of claim 6 as set forth above. Modified Enomoto (with the rearrangement of the positioning part taught by Kimura) further discloses a plurality of the energy storage devices (Fig. 8; elements 23) arranged side by side (Fig. 8) in a first direction (annotated Fig. 8; element X); and

a connection member (Fig. 8; element 31) that electrically connects electrode terminals (35) that comprise parts of the terminals (35) of the plurality of energy storage devices (23),

wherein the positioning portion (Kimura 46, 47) comprises a protrusion (Kimura Fig. 3) protruding toward at least one of the first direction (Kimura annotated Fig. 3; element X) and a second direction (Kimura annotated Fig. 3; element Z) orthogonal to (Kimura annotated Fig. 3) the first direction (Kimura X) in the opening (Kimura 43).


    PNG
    media_image5.png
    606
    1205
    media_image5.png
    Greyscale


claim 15, modified Enomoto discloses all claim limitations of claim 6 as set forth above. Modified Enomoto (with the rearrangement of the positioning part taught by Kimura) further discloses a plurality of the energy storage devices (Fig. 8; elements 23) arranged side by side (Fig. 8) in a first direction (annotated Fig. 8; element X); 
each of the plurality of energy storage devices (23) comprising a flat battery ([0021]) including an electrode assembly ([0029]) and a case (“outer container 32”; [0029]; Fig. 8; element 32) in which the electrode assembly ([0029]) is accommodated, 

wherein each of the plurality of energy storage devices (23) is disposed with a long side surface (Fig. 8; side face of elements 23–not shown) of the case (32) facing the first direction (X) and with a short side surface (Fig. 8; bottom face of elements 23) of the case facing a second direction (annotated Fig. 8; element Y) orthogonal to the first direction (X), and 

    PNG
    media_image4.png
    599
    784
    media_image4.png
    Greyscale



    PNG
    media_image9.png
    315
    321
    media_image9.png
    Greyscale
the positioning portion (Kimura 46, 47) comprises a protrusion (Kimura Fig. 3 and annotated Enomoto figure below; element 46, 47;) abutting on the side surface (annotated Enomoto figure below; element O) of the insulating member (annotated Enomoto figure below; element O) parallel to the second direction (Enomoto Y). 



    PNG
    media_image9.png
    315
    321
    media_image9.png
    Greyscale
Regarding claim 16, modified Enomoto discloses all claim limitations of claim 6 as set forth above. Modified Enomoto (with the rearrangement of the positioning part taught by Kimura) further discloses wherein the positioning portion (Kimura 46, 47) includes an abutment portion (Kimura “positioning cylinder portion 46”; [0025]; Fig. 3; element 46) abutting on the side surface (annotated Enomoto figure below; element O) of the insulating member (annotated Enomoto figure below; element O) and 

an inclined portion (Kimura “a tapered guiding surface 47”; [0025]; Fig. 3 and annotated Fig. 7; element 47) that is inclined so as to be separated away from the side surface (O) of the insulating member (O) as the inclined portion (Kimura 47) is away from the abutment portion (Kimura 46).

    PNG
    media_image7.png
    619
    1089
    media_image7.png
    Greyscale


Regarding claim 20, modified Enomoto discloses all claim limitations of claim 13 as set forth above. Modified Enomoto further discloses wherein the insulating member (26) includes an abutment wall (Fig. 8; element 26b) disposed on the top face (26a) of the insulating member (26), and 

a gas flow channel (“a plurality of exhaust ports (not shown) are formed in the ceiling wall 26a”; [0026]),

wherein the adhesive (28a) is disposed ([0026]) between the gas flow channel ([0026]) and the abutment wall (26b; “a rectangular frame shaped peripheral wall 26b”; [0023]).

.

Claims 5, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0188203 A1), hereinafter Enomoto, in view of Kimura et al. (WO 2016/098575 A1, machine translation used for rejection below), hereinafter Kimura, and further in view of Fuhr et al. (US 20090208836 A1), hereinafter Fuhr.

Regarding claim 5, Enomoto discloses a method for manufacturing an energy storage apparatus (Fig. 8; element 11) in which an insulating member (“insulating”; [0026]; Fig. 8; element 26) including an opening (Fig. 8; element 40) corresponding to a terminal (Fig. 8; element 35) of an energy storage device (Fig. 8; element 23), including a lid (“upper end of the outer container 32”; [0034]), and a top face (Fig. 8; element 26a) inside the insulating member (26) opposite to the terminal (35) of the energy storage device (23), is used, 

the method comprising: disposing the insulating member (26) and causing the terminal (35) to enter the opening (40) of the insulating member (26) and wherein an adhesive (Fig. 8; element 28a) is disposed between the lid ([0034]) of the energy storage device (23) and the top face (26a) of the insulating member (26).



Enomoto further discloses that one of the objectives of the disclosure is to enhance the efficiency of assembling the energy storage apparatus ([0052]).

However, Enomoto fails to disclose causing a positioning portion provided in one of the insulating member and the terminal of the energy storage device to abut on a side surface of another.

Kimura discloses an energy storage apparatus (“battery module M “; [0038]; Fig. 2; element M) comprising: 

an energy storage device (“single cell 11”; [0016]; Fig. 2 and 3; element 11); and 


    PNG
    media_image2.png
    625
    951
    media_image2.png
    Greyscale
an insulating member (“a resin protector 40”; [0019]; Fig. 2, 7, 3; element 40) including an opening (“a rectangular window hole 43”; [0024]; Fig. 3; element 43) corresponding to ([0024; Fig. 3) a terminal (“terminal block 13 of the electrode terminal 12”; [0024]; Fig. 7; element 12 and 13) of the energy storage device (11), 


and a top face (Fig. 3; element 44) inside the insulating member (40) opposite to the terminal (12, 13) of the energy storage device (11),

wherein one (40) of the insulating member (40) and the terminal (12, 13) of the energy storage device (11) includes a positioning portion (“positioning cylinder portion 46 is formed concentrically with the window hole 43, and a tapered guiding surface 47”; [0025]; Fig. 3; 

    PNG
    media_image3.png
    619
    954
    media_image3.png
    Greyscale

Kimura further discloses that the positioning portion allows a manufacturer to “quickly perform positioning” ([0044]) and “fitting work” ([0007] of the insulating member and to efficiently assemble the battery module ([0007]. 

Kimura and Enomoto are analogous art from the same field of endeavor namely the fabrication of energy storage apparatus with insulating members. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Enomoto by employing the positioning portion disclosed by Kimura, causing the positioning portion provided in the insulating member to abut on the side surface of the terminal of Enomoto. In doing so, one of ordinary skill in the art would reasonably expect to quickly and efficiently perform positioning of 

Modified Enomoto still fails to explicitly disclose the limitations “such that an inner surface of the insulating member faces upward” and “while the terminal of the energy storage device faces downward”.

Fuhr discloses a method for manufacturing ([0099-0101]) an energy storage apparatus (“cells 1310”; [0099]; Fig. 24; element 1310) 

in which an insulating member (“upper tray 1316”; [0099]; Fig. 24; element 1316) including an opening (“openings or apertures 1324”; [0095]; Fig. 24-26; element 1324) corresponding to a terminal (“terminal 1328”; [0100]; Fig. 24; element 1328) of an energy storage device (1310) is used, the method comprising the steps of:

disposing the insulating member (1316) such that an inner surface (annotated Fig. 24; element I) of the insulating member (1316) faces upward (Fig. 24); 

    PNG
    media_image10.png
    404
    412
    media_image10.png
    Greyscale

and causing the terminal (1328) to enter ([0100]; Fig. 24) the opening (1324) of the insulating member (1316) while the terminal (1328) of the energy storage device (1310) faces downward (Fig. 24), and causing a positioning portion (Fig. 26; element 1324) provided in one of the insulating member (1316) and the terminal (1328) to abut on a side surface of another (Fig. 21).

Thus, as evidenced by Fuhr, the claimed positioning of the insulating member and terminals (namely “disposing the insulating member such that an inner surface of the insulating member faces upward; and causing the terminal to enter the opening of the insulating member while the terminal of the energy storage device faces downward”) is known in the art.



A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).


Regarding claim 8, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the energy storage device (23) includes a negative electrode terminal ([0030]; Fig. 2; element 35b) and a positive electrode terminal ([0030]; Fig. 2; element 35a), and Serial No. 16/621,1776Docket No. 18-00124US0GSY.175wherein the insulating member (26) includes a gas flow channel (“exhaust ports”; [0026]) between ([0026]) the negative electrode terminal (35b) and the positive electrode terminal (35a).

Regarding the disposition of the gas flow channel ([0026]), Enomoto discloses “The exhaust ports are arranged and formed in two rows in the longitudinal direction of the ceiling 

Regarding claim 12, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the insulating member (26) includes an abutment wall (Fig. 8; element 26b) disposed on the top face (26a) of the insulating member (26); 

wherein on the top face (26a) of the insulating member (26), a bonding region (26a) is recessed from the abutment wall (26b), and wherein the adhesive (28a) is disposed on the bonding region (26a).

Regarding claim 19, modified Enomoto discloses all claim limitations of the present invention as set forth above. Modified Enomoto further discloses wherein the adhesive (28a) is disposed ([0026]) between the gas flow channel ([0026]) and the abutment wall (26b; “a rectangular frame shaped peripheral wall 26b”; [0023]).

Regarding the disposition of the gas flow channel ([0026]), and the adhesive (28a), Enomoto discloses “the exhaust ports are arranged and formed in two rows in the longitudinal direction of the ceiling wall 26a, and each row is provided at a substantially central part between two rows of openings 40” ([0026]) and “the adhesive 28a is adhered to the periphery of the opening 40” ([0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727